Per Curiam.
The appellant brought suit for divorce against the appellee upon the grounds of extreme cruelty by defendant toward complainant and habitual indulgence by defendant in violent and ungovernable temper. The defendant answered the bill, denying the allegations of fact intended to show extreme cruelty by her toward complainant and indulgence by her in violent and ungovernable temper, and made counter averments against her husband of acts of cruelty and adultery. The bill prayed for divorce from the defendant and that the custody of the three minor children, the issue of their marriage, be awarded to complainant.
The defendant prayed for divorce from her husband and that the custody of the children be awarded to her, for an allowance of money sufficient for the maintenance of herself and children, and suit money.
Testimony was taken and the chancellor rendered a decree in favor of the defendant, finding that the complainant had been guilty of adultery as alleged in the answer and cross-bill, decreeing a divorcement of the parties, awarding the custody of the children to the defendant, and awarding- an allowance of money to be paid by the complainant to defendant for maintenance of herself and children, and a further sum for solicitor’s fees.
This court having read and inspected the record and being advised of its judgment to be given in the premises, it seems to the court that there is no error in the decree save the finding that the defendant was guilty of adultery as alleged in the answer and cross-bill. There is sufficient evidence, however, to support the chancellor’s decree upon the grounds df extreme cruelty.
*725It is, therefore, considered, ordered and adjudged by the court that the said decree of the Circuit Court be, and the same is hereby, affirmed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.